Citation Nr: 0333820	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-07 813 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as seventy (70) percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Denver, Colorado, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in October 2000, wherein (1) an increased evaluation for 
service-connected PTSD, presently evaluated as 70 percent 
disabling, was denied; and (2) a total disability rating 
based upon individual unemployability due to service-
connected disabilities (TDIU) was denied. 


FINDINGS OF FACT

1.  The veteran has "mild to moderate" symptoms of PTSD, 
depression, and a personality disorder, which include 
insomnia, nightmares, social isolation, and difficulty 
trusting people  

2.  While the veteran has reported suicidal and homicidal 
ideations, there is no evidence that he ever attempted 
suicide or attempted to physically harm anyone else.  

3.  There is no evidence of psychosis, delusions, or 
hallucinations.

4.  The veteran's cognitive functions, including abstract 
thought processes and judgment, are intact.  The veteran is 
oriented to time, person, place, and events. 

5.  The veteran is a high school graduate, and last held 
gainful employment in 1997 as a maintenance mechanic.
6.  The veteran's has two service-connected disabilities 
(PTSD and residuals of a left ankle injury), which do not 
prevent him from securing and sustaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for service-connected PTSD are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

2.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  There is no issue 
in this case as to providing an appropriate application form, 
or as to the completeness of the application.  The May 2002 
Statement of the Case (SOC) set forth applicable duty-to-
assist requirements, including those concerning what the VA 
would do to help the veteran gather relevant evidence to 
substantiate the claim and VA medical examinations to be 
provided where necessary to determine eligibility for the 
claim.  In addition, in November 2002, the RO sent the 
veteran a letter advising him that treatment records from his 
private physicians had been requested, that he ultimately 
bears the burden of substantiating the claim, and how to 
contact the VA if he has any questions or needs further 
assistance with his claim.  In view of the foregoing, the 
Board finds that VA has fulfilled its duty-to-notify 
obligations consistent with VCAA and Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
has been satisfied.  In particular, the record provides 
copies of the RO's correspondence to various medical 
facilities at which the veteran received care, seeking copies 
of relevant records for consideration in evaluating the 
claim.  It is noted that the RO has obtained and associated 
with the claim folder reports of VA medical treatments, as 
well as medical records from the veteran's private 
physicians.  The veteran also has been provided a VA medical 
examination in connection with his claim.  Finally, the 
veteran's representative wrote the RO in May 2003, advising 
the RO that there is nothing further to support the claim.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).  

II.  Increased Rating for Service-Connected Post-Traumatic 
Stress Disorder (PTSD), Currently Evaluated as Seventy (70) 
Percent Disabling 

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2003).  An 
evaluation of the extent of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2003); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, a determination as to whether the 
preponderance of the evidence favors, or is against, the 
claim must be made.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If the evidence is in support of the claim or 
is in equal balance, the claim is allowed.  Id.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).
  
Although VA regulations require a review of past medical 
history of a service-connected disability as noted above, 
they do not give past medical reports precedence over 
contemporaneous examinations.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Accordingly, in claims seeking increased 
evaluations for disabilities previously determined to be 
service-connected, the Board's main focus is upon 
contemporaneous treatment and testing records to determine 
the present extent or severity of the disability.   

The VA assigns disability ratings for service-connected PTSD 
in accordance with criteria in 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).  A 70 percent rating is warranted when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  A 100 percent rating 
is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.   

The veteran in this case was awarded service-connection for 
PTSD in February 2000 with an evaluation of 70 percent 
effective on August 7, 1997.  The 70 percent disability 
rating is still in effect.  The veteran also was awarded 
service connection for a left ankle disability (residuals of 
an avulsion fracture), which was assigned a 10 percent 
disability rating effective on June 12, 1999.  The combined 
rating for both service-connected disabilities is 70 percent.  
In this appeal, the veteran seeks an increased evaluation for 
PTSD and a TDIU.  

In a statement apparently prepared in connection with an 
application for disability retirement under the Civil Service 
Retirement System, dated in September 1997 (CSRS statement), 
the veteran stated that he was an "angry" person who cannot 
control his emotions, and that he thought about harming 
himself and others.  In VA Form 9 dated in June 2002, he 
stated that he was socially isolated and depressed.  The 
veteran also testified at a hearing held in Denver in May 
2003.  The hearing transcript indicates that he "feel[s] 
very destructive against civilians," that his wife is afraid 
of him, that he has difficulty remembering things.     

The veteran's spouse wrote the RO a letter in October 2002, 
which states that her husband suffers from "horrible 
nightmares," "aloof and erratic behavior," and "mood 
swings," and is an "angry, violent, depressed, [and] 
paranoid person."  He reportedly threatened her life and the 
lives of others, and reportedly taught his son "methods to 
kill."

As for medical evidence submitted in support of the claim, 
the record indicates that a VA medical examiner diagnosed the 
veteran with PTSD in late 1997.  He has received treatment 
for PTSD at a VA medical center (VAMC) and at a private 
medical facility (Parkview Medical Center) since then.      

The veteran was treated at a VAMC from 1997 to 2002.  More 
recent VAMC treatment notes from mid to late 2000 indicate 
that the veteran continued to report psychological problems, 
such as thoughts about crashing his car, as well as 
instability at home due to numerous factors (e.g., noisy 
neighbors in his apartment building; wife using alcohol and 
drugs and writing bad checks).  Treatment notes from late 
2001 note document some improvement in his home environment 
(e.g., his family reportedly moved out of apartment housing 
and rented their own home).  The veteran experienced a 
setback (an episode of homicidal and suicidal ideation) in 
early March 2002 and reported to the emergency room (at 
Parkview Medical Center - see discussion below).  By late 
March 2002, however, the veteran reported that "things at 
home have settled down considerably," that his wife is 
trying to maintain sobriety, and that his son is doing fairly 
well in school.  See VAMC treatment notes.       

The veteran also received a VA medial examination in June 
2000 in connection with his claim.  The report states that 
the veteran reported treatment at VAMC with nefazodone, which 
he said, "makes [him] feel like [he is] on acid."  He 
reported that, as a result, he could not focus well enough to 
drive and that he becomes paranoid.  As for the veteran's 
report that he "attacked" his noisy neighbors, the 
examiner, upon further questioning, determined that the 
"attack" was verbal, not physical, and no law enforcement 
authority was called.  The veteran also reportedly threatened 
coworkers several years ago at work (the veteran has been 
unemployed since 1997).  He experienced difficulty sleeping, 
which he largely attributed to noisy neighbors, and said that 
he did nothing recreational other than watch television.  The 
examiner noted an inconsistent report by the veteran: he said 
that he keeps many weapons in his home, but later said that 
he carries no firearms.      

As for his mental status in June 2000, the veteran was 
"fully oriented" with no deficits in concentration, 
computation, or language function.  He said that he never 
attempted suicide, but had thoughts about doing so.  He also 
reported having had hallucinations of soldiers, but the 
report indicates: "The veteran does not appear to have 
hallunications and [it] is questionable whether really sees 
[soldiers] when he is awake or whether these are part of his 
dreams.  Likewise, [he] does not appear to have delusions . . 
. ."  See June 2000 VA examination report.      

The VA examiner concluded that the veteran has symptoms 
consistent with both a personality disorder, not otherwise 
specified, and PTSD, chronic, with mild emotional impairment.  
The report further states that apparent nightmares and social 
isolation seem to be the veteran's only PTSD symptoms, which 
cause "mild to moderate emotional impairment."  As for the 
personality disorder, the examiner's impressions were that 
the veteran lacks social skills, "is quick to jump to 
conclusions about other [persons'] motives and behaviors," 
exhibits a "paranoid quality," and has difficulty trusting 
people.  Importantly, the veteran's limited social skills, in 
particular his inability to get along with coworkers, was 
attributed to his "personality issues," not PTSD.

In the report, the VA examiner opined that the veteran 
exaggerated or embellished reports about impairment from 
PTSD, particularly with respect to claims of inability to 
think coherently.  For example, the examiner noted that, 
while the veteran said the drug nefazodone made him "feel 
like he is on acid," he nonetheless continued to take them.  
Further, while the veteran repeatedly said he was afraid of 
hurting others and himself, there is no evidence that he has 
ever physically attacked anyone or attempted suicide, or that 
law enforcement authorities ever became involved.          

Finally, the veteran was treated at Parkview Medical Center.  
Treatment records include an emergency room report, a 
psychiatric history and physical report, and a psychiatric 
discharge summary, all dated in early March 2002, which 
indicate that the veteran reported flashbacks and depression 
about military friends dying.  On examination, he was found 
to be alert and oriented to person, place, time, and recent 
events.  He "respond[ed] appropriately to questions, giving 
very detailed and accurate information regarding his past 
history."  Cognitive function and abstract thought 
processes, including judgment and insight, were intact.  
There was no evidence of delusions, psychosis, or thought 
disorders; in fact, at one point, the veteran himself 
apparently reported that flashbacks and voices have not been 
"troublesome."  The attending physician concluded that the 
veteran had recurrent major depression and exacerbated PTSD.  
The discharge summary indicates that on the date of release 
for follow-up in the residential PTSD management program 
(five days after entrance into the emergency room), the 
veteran "denied suicidal or homicidal ideation, [his] mood 
was euthymic, thoughts [were] sequential . . . [and there 
was] no evidence of delusions, psychosis, or thought 
disorder."  

The March 2002 treatment at Parkview apparently was the third 
and last time the veteran was seen at Parkview.  Prior 
records of treatment (once in January 1999 and once in July 
2000) indicate that the veteran reported PTSD symptoms 
substantially similar to those reported in March 2002 and 
that he was diagnosed with major depression and PTSD.     
                          
In sum, an examination of the evidence, with a focus on more 
recent evidence, indicates that: (1) the veteran has ongoing 
PTSD symptoms that are mild to moderate; (2) there is no 
medical evidence of hallucinations, delusions, psychosis, or 
thought disorders; (3) his condition apparently has improved 
in the last few years; (4) he apparently is not a danger to 
himself or the physical well being of others; (5) his 
cognitive processes, including orientation to person, place, 
and time are intact; and (6) there are no deficits in 
concentration, computation, or language functions.  Moreover, 
the Board notes that the VA examiner opined that the veteran 
appeared to be exaggerating reports of PTSD symptoms to 
strengthen his claim.  Overall, all of these factors together 
favor a finding that the 70 percent evaluation currently 
assigned is appropriate.  The benefit of the doubt doctrine 
(in favor of the next higher - and maximum permissible - 
rating of 100 percent) is not applicable here, as the 
preponderance of the evidence is against the claim.  See 
38 C.F.R. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), and Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

III.  Entitlement to TDIU 

VA will grant a TDIU where the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of service-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total 
disability rating may be assigned where the schedular rating 
is less than total and when the veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disability, provided, however, that if 
there is only one such disability, it must be rated at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16.  

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
VA Adjudication Manual, M21-1, Paragraph 50.55(8) defines 
substantially gainful employment as that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  See Moore (Robert) v. Derwinski, 
1 Vet. App. 356 (1991).  This suggests a living wage.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  The ability to work 
sporadically or obtain marginal employment is not 
substantially gainful employment.  Moore, 1 Vet. App. at 358.  
The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  TDIU requires that the record reflect 
some factor that "takes the claimant's case outside the 
norm" of any other veteran rated at the same level.  Id. 
(citing 38 C.F.R. §§ 4.1 and 4.15).
Before TDIU may be granted, there must also be a 
determination that the veteran's service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or nonservice-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).

Here, as noted above, the veteran has been awarded service 
connection for both PTSD (determined to be 70 percent 
disabling) and an ankle injury, with a combined disability 
rating of 70 percent.  Accordingly, he is qualified to be 
considered for a TDIU determination.  38 C.F.R. § 4.16(a).   

The veteran is a high school graduate who has held jobs as a 
mechanic for many years.  He last worked as a maintenance 
mechanic in June 1997 and has been unemployed since then.  He 
apparently believes that no employer would hire him because 
of the extent of his PTSD.  See transcript of the hearing 
held in Denver in May 2003 and notice of disagreement dated 
in December 2000.  However, he also cited residuals of a 
nonservice-connected spinal disability, including severe back 
pain (see veteran's CSRS statement) as a contributing factor 
to unemployability.  Further, in VA Form 9, he indicated that 
he also suffers from residuals of a non-service connected 
neck injury.  See also hearing transcript, p. 19.  The 
veteran did not cite residuals of a service-connected left 
ankle injury (rated at 10 percent) as a contributory factor 
in alleged unemployability.     

The veteran's wife alleges that her husband is unemployable 
due to service-connected PTSD, and residuals of a non-service 
connected 1999 heart attack and a laminectomy performed on 
the spine in August 2002.  See statement from veteran's 
spouse dated in October 2002.

The record also provides a Supervisor's Statement dated in 
November 1997, which provides that the veteran "cannot be 
accommodated in any other positions [other than a maintenance 
mechanic position that he had held] as he is totally unable 
to perform any duties required by this [maintenance mechanic] 
position.  He is a threat to himself and others," referring 
to both PTSD symptoms and "extreme pain due to deteriorating 
cervical spine."  The supervisor apparently is not a medical 
professional qualified to opine as to whether the veteran's 
mental status is such that he would be a threat to others.  
Further, this statement apparently was based solely upon 
reports of back pain and PTSD symptoms as reported by the 
veteran, and not upon a layperson's firsthand knowledge or 
observations of violent tendencies exhibited by the veteran.       

The veteran was examined at a VAMC in June 2000.  Medical 
evidence of mild to moderate symptoms of PTSD, personality 
disorder, and depression has been amply discussed above and 
will not be repeated here.  The Board notes that, 
specifically with respect to the issue of unemployability, 
upon questioning by the VA examiner, the veteran adamantly 
replied that he thought he never would be able to return to 
work.  However, the examiner's report concludes that the 
veteran "had a long gainful employment with the Army Depot 
until he had a physical injury.  His reason to quit work, 
therefore, was not based on symptoms from [service-connected 
PTSD], but rather because of [nonservice-connected] physical 
or medical complaints."  Importantly, the veteran's limited 
social skills, particularly his inability to get along with 
coworkers, was attributed to his "personality issues," not 
PTSD.

In light of the above, the preponderance of the evidence 
favors a finding that the veteran's alleged unemployability 
is attributable to non-service connected disabilities and 
personality disorder, and not on residuals of service-
connected PTSD and/or left ankle injury.  
 









ORDER

1.  An evaluation higher than 70 percent for service-
connected PTSD is denied.

2.  A total disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



